BLAND, P. J.
(after stating the facts). — Appellant contends that the suit is the same as if it were entitled Michael v. Dismukes & Michael and that Michael cannot sue himself.
In Knaus et al. v. Givens, 110 Mo. 58, 19 S. W. 535, the notes sued on were payable to W. A. Dudgeon and were executed by W. A. Dudgeon & Co. Plaintiffs were the indorsees of the notes. It was held that while W. A. Dudgeon, being a member of the partnership of W. A. Dudgeon & Co., who executed the notes, could not maintain an action at law against the firm, no such infirmity attached to the indorsees.
In Willis v. Barron, 143 Mm 450, 45 S. W. 289, it was held that a note signed by a firm, payable to one of the partners for money loaned by him to the firm, is the" several contract of each partner and is an individual, not a partnership transaction, and that one of the partners could not dispute the validity of the contract, nor could an unsettled partnership account be pleaded as an offset to the note.
The check sued on, according to the agreed statement of facts, was given for a sufficient consideration moving from Michael to the partnership of Dismukes & Michael. On this admission, the case is not distinguished from Knaus v. Givens and Willis v. Barron, supra. Appellant further contends that the check was stale and dishonored at the time it was assigned to plaintiff. *574Granted: the check was negotiable paper and its indorsement after maturity and dishonor did not subject it to any other equities than such as were connected with the.paper itself. Knaus v. Givens, supra. The check was given for a sufficient consideration, no offiset was pleaded and nothing was shown to impeach or invalidate it.
The judgment is affirmed.
All concur.